Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan et al (US Patent Publication 2011/0061692 herein after Gopalan).
Regarding Claim 1, Gopalan shows a toilet assembly, comprising: a toilet body (Fig.8) defining a toilet bowl (180), the toilet bowl configured to receive a volume of fluid therein; and a fluidic oscillator coupled to the toilet body in a rim area of the toilet bowl (paragraphs 96 and 106), the fluidic oscillator positioned to direct a fluid onto an inner surface of the toilet bowl (Fig.8; paragraphs 96 & 106), the fluidic oscillator configured to continuously redirect the flow of fluid to different locations along the inner surface (paragraph 96).  
Regarding Claim 2, Gopalan shows the toilet assembly of claim 1, wherein an outlet port of the fluidic oscillator is positioned to sweep the fluid leaving the fluidic oscillator in a substantially circumferential direction along a perimeter of the toilet bowl (paragraph 96).  
Regarding claim 4, Gopalan The toilet assembly of claim 1, wherein the toilet body further comprises a rim channel (122) extending radially inwardly from an outer perimeter of the toilet bowl at an upper end of the toilet bowl, and wherein the fluidic oscillator is at least partially disposed within the rim channel (paragraph 96).  
Regarding Claim 5, Gopalan shows the toilet assembly of claim 4, wherein the rim channel comprises a horizontal portion extending radially inwardly from the outer perimeter (Fig.8) and a vertical portion that extends downwardly from the horizontal portion in a substantially perpendicular orientation relative to the horizontal portion (Fig.8), and wherein the vertical portion is spaced radially apart from the inner surface by the horizontal portion.  
Allowable Subject Matter
Claims 3, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 10, the combination including limitation the fluidic oscillators fluidly connected to one another in a ring shaped arrangement that extends along a perimeter of the toilet bowl in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the combination including limitation a plurality of fluidic oscillators fluidly connected together in a ring shaped arrangement, the plurality of fluidic oscillators configured to be positioned within a rim area of a toilet bowl in the invention as claimed is neither disclosed nor rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/Primary Examiner, Art Unit 3754